DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-7, 32, and 34-41 are pending (claim set as filed on 05/06/2019).

Election/Restrictions
Applicant’s election without traverse of Group III, claims 32 and 34-41 and the species election of atopic dermatitis, in the reply filed on 06/25/2021 is acknowledged. Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, claims 32, 34, 36, and 40-41 are presented for examination.

Priority
	This application is a 371 of PCT/KR2017/008497 filed on 08/07/2017 which has foreign applications to KR 10-2016-0102650 filed on 08/12/2016 and KR 10-2017-0098860 filed on 08/04/2017.

Information Disclosure Statement
	The Information Disclosure Statements filed on 02/12/2019 and 04/29/2021 have been considered.
Drawings
	The drawings filed on 02/12/2019 have been accepted.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 34, 36, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gho (US Patent no. 8,969,653 B2). 
Gho’s general disclosure relates to gram-positive bacteria derived extracellular vesicle (EV), and the uses thereof in a disease animal model, a method for screening a drug candidate, a vaccine, and a method for diagnosing a pathogenic factor of a disease (see abstract & col. 1, lines 21-25, & col. 1-2, lines 63-20).
Regarding claim 32, Gho teaches the extracellular vesicles derived from the rod-shaped Gram-positive bacteria Bacillus subtilis (see col. 2, lines 31-46, & col. 10, lines 65-67). Gho teaches administering gram-positive bacteria-derived extracellular vesicles to an animal (see col. 3-4, lines 43-12). Gho teaches a method for preventing or treating a disease which comprises administering gram-positive bacteria-derived extracellular vesicles at a sub-lethal dose to a mammal (see col. 4, lines 54-58). 
Regarding claim 34 pertaining to the formulation, Gho teaches the administration includes subcutaneous injection, dermal application, intravenous injection, intranasal inhalation, 
Regarding claim 36 pertaining to the elected patient population or disease state, Gho discloses inflammatory diseases such as atopic dermatitis patients (see col. 11-12, lines 53-4, & Examples 13-15). Gho discloses the examples can be extended to Bacillus (col. 18, lines 23-34) and therefore, a reference disclosure can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination” (MPEP 2131.02 (III)).
Regarding claims 40-41 pertaining to the vesicle isolation, Gho teaches the gram-positive bacteria-derived extracellular vesicles may be isolated from a culture of gram-positive bacteria; the extracellular vesicles are ones that form spontaneously or are artificially formed (see col. 2, lines 59-64, & col. 10, lines 20-25, & Examples 7-9). Claim interpretation: the claimed invention as a whole is directed a method of administering Bacillus vesicles to treat an inflammatory disease because base claim 32’s preamble sets forth the statement of purpose (MPEP 2111.02: Effect of the Preamble). Therefore, dependent claims 40-41 are drawn to limitations of making or producing the vesicles (i.e. interpreted as product-by-process limitations) and thus, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113: Product-by-Process Claims). In the instant case, both the claimed invention and the prior art are directed to vesicles derived or isolated from a culture solution of Bacillus.

Notice of Pertinent Art
The disclosure of Gho (US Patent no. 9,149,542 B2 - cited in the IDS filed on 04/29/2021). Gho teaches micro-vesicles were constructed from protoplasts of the gram-negative bacterium E. coli and the gram-positive bacterium Bacillus subtilis (see col. 18, lines 58-60: Example 3). Gho teaches a target to be treated according to the present invention may be selected from the group consisting of: inflammation conditions such as atopic dermatitis (see col. 10, lines 32-51).

Conclusion
No claims were allowed.
Claims 32, 34, 36, and 40-41 were rejected under prior art. 
Claims 1-7, 35, and 37-39 were withdrawn by restriction and/or election of species.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653